—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Roman, J.), rendered August 11, 1995, convicting him of assault in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s argument on appeal, the court did not err in its jury charge concerning the defense of justification (see, People v Wesley, 76 NY2d 555; People v Goetz, 68 NY2d 96; Penal Law § 35.15). The court clearly charged the jury as to the subjective element of the defense (see, People v Wesley, supra; People v Goetz, supra).
The defendant’s sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention was not preserved for appellate review (see, CPL 470.05 [2]; People v McKenzie, 67 NY2d 695). Rosenblatt, J. P., Ritter, McGinity and Luciano, JJ., concur.